Case 1:18-cv-01337-PAE Document 60 Filed 04/04/19 Page 1 of 2

UN|TED STATES DlSTR|CT COURT
SOUTHERN D|STR|CT OF NEVV YORK

 

____ )<
JOSE l:lC_:`l_H_:_RO,¢\1 Case No.: 1118-cv-01337-PAE-AJP

Plaintiff,

- against -
ENCORE 49 HOUSG EAST ETAL,

ELIZABETH HASSELT, KAV|TA S.
JAGNAR|NE and FRATE|_LI |TAL|/-\N| LLC.,

Defendants.

 

lleT|ON TO W|Tl~lDRAW AS COUNSEL FOR PLA|NT|FF
Stuart H. Finke|stein, Esq., hereby moves this Court for an order to vvithdraw as
counsel of record for Plaintiff JOSE F|GUEROA, and as grounds therefore state that
there is a total and complete breakdown in oommunication With l\/lr. Figueroa as he has not
responded to any of my approximate six voice mail messages l have left him since the early part of
January, 2019.
VVHEREFORE, Stuart H. Finke|stein, Esq., respectfully moves this Court for the

entry of an order allowing Withdrawal as counsel of record for P|aintiff.

Respectfu|ly submitted,

Stuart H. Finke|stein, Esq.
FlNKELSTElN LAW GROUP, PLLC
Attorney for P|aintiff

338 Jericho Turnpike

Syosset, Nevv Yorl< 11791
Te|ephone:( (718) 2614900

,r;/i:,/ /

StuartH Finke|stein, Esq.

Case 1:18-cv-01337-PAE Document 60 Filed 04/04/19 Page 2 of 2

CERT|FlCATE OF SERVICE

l HEREBY CERT|FY that a copy of the foregoing instrument Was e-fi|ed Wlth the

C|erl< of the Court using Cl\/l/ECF, this 29th day of l\/larch, 2019.

§Z»/iif/

Stuart H. Finke|stein, Esq.

v/Yti

The Court has received Mr. Finkelstein's request to Withdraw as counsel for plaintiff. The Court Will
rule on this request after the parties have filed their joint status update due April 11, 2019.

so oRDERED. _
pma/ij /<l/ ivei%?/ 2
PAUL A. ENGI';Lr\/iilvr-;i(
United States District Judge

